Name: 2004/541/: 2004/541/EC:#Council Decision of 5 July 2004 on the three stakeholdersÃ¢ representatives and their alternates to the Management Board of the European Network and Information Security Agency
 Type: Decision
 Subject Matter: information and information processing;  personnel management and staff remuneration;  communications;  information technology and data processing;  EU institutions and European civil service
 Date Published: 2006-05-30; 2004-07-10

 10.7.2004 EN Official Journal of the European Union L 240/6 COUNCIL DECISION of 5 July 2004 on the three stakeholders representatives and their alternates to the Management Board of the European Network and Information Security Agency (2004/541/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 460/2004 of the European Parliament and of the Council of 10 March 2004 establishing a European Network and Information Security Agency (1), hereinafter referred to as the Agency, and in particular Article 6 thereof, Having regard to the proposal from the Commission of 28 May 2004, Whereas: (1) Article 6 of that Regulation states that the Management Board of the Agency, shall be composed of one representative of each Member State and three representatives of the Commission, as well as of three representatives, proposed by the Commission and appointed by the Council, without the right to vote, each of whom represents one of the following groups: (a) information and communication technologies industry; (b) consumer groups; (c) academic experts in network and information security. (2) The Commission has invited the Member States to proceed with the appointment of the Member State representatives on the Management Board, as well as an alternate who will represent the member in his or her absence. (3) To enable the Agency to start its work promptly, the Management Board of the Agency needs to be in a position to function as rapidly as possible, HAS DECIDED AS FOLLOWS: Sole Article The list of members and their alternates representing the three stakeholders groups at the Management Board of the European Network and Information Security Agency is as follows: Members Alternates Information and communication technologies industry Mark MacGann Berit Svendsen Consumer groups Markus Bautsch Jim Murray Academic experts in network and information security Kai Rannenberg Niko Schlammberger Done at Brussels, 5 July 2004. For the Council The President G. ZALM (1) OJ L 77, 13.3.2004, p. 1.